DETAILED ACTION
	This is a non-final office action in response to U.S. application 16/726,419 and an election of claims filed by the applicant on 07/29/2021. Claims 1-4 and 14-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-13 and 22-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Riewe (US 20030216865) in view of another embodiment of Riewe.
Regarding claim 1, Riewe teaches a sensor calibration device comprising a control circuit ([0038] “the AINS 10 in the illustrated embodiment includes a processor such as an inertial navigational and sensor compensation unit 12”) configured to: 
acquire a measured value of an attitude of a vehicle based on an output of an attitude sensor ([0041] discusses acquiring angular velocity data provided by gyroscopes where the angular velocity data is interpreted to be a measured value of an attitude of a vehicle and the gyroscope is interpreted to be an attitude sensor); 
acquire vehicle speed information indicating a traveling speed of the vehicle ([0042] discusses acquiring speed data as auxiliary input data to a Kalman filter); 
acquire map information on a road on which the vehicle travels ([0042] discusses acquiring map information as auxiliary input data to a Kalman filter); and 
set a calibration value applied to the measured value to cause a calculated position of the vehicle calculated based on the vehicle speed information ([0038] “The Kalman filter 16 provides the inertial navigation and sensor compensation unit 12 with state corrections based on state and dynamics of the vehicle, as well as the auxiliary input data 20” where the state correction is interpreted to be a calibration value .
The first embodiment of Riewe does not explicitly teach the measured value to come close to a reference position indicated in the map information. However a second embodiment of Riewe teaches the measured value to come close to a reference position indicated in the map information ([0053]-[0055] discuss an application of the invention where the position of the vehicle is constrained to a reference path based on the map information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Riewe and modify it with the second embodiment of Riewe as Riewe teaches that this improves the estimation of the position of the vehicle [0055]. 

Regarding claim 4, the first embodiment of Riewe does not explicitly teach wherein the control circuit is further configured to: 
select the calculated position corresponding to the reference position; and 
search for the calibration value to minimize an error between the calculated position that is selected and the reference position.
A second embodiment of Riewe teaches wherein the control circuit is further configured to: 
select the calculated position corresponding to the reference position ([0053]-[0055] discuss an application of the invention where the position of the vehicle is  and 
search for the calibration value to minimize an error between the calculated position that is selected and the reference position ([0053] discussing an application of the invention where the correction value is calculated by constraining the vehicle to a path based on the map information to improve the accuracy).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Riewe and modify it with the second embodiment of Riewe as Riewe teaches that this improves the estimation of the position of the vehicle [0055]. 

Regarding claim 20, modified Riewe does not explicitly teach wherein the control circuit is further configured to set the calibration value with exclusion of the measured value in a period in which a variance value of the calculated position exceeds a threshold.
However, Riewe teaches the use of a confidence interval based on the covariance of the horizontal position with regard to the referenced position based on the map information [0052]. If the horizontal position error was very high (exceeded a certain threshold) then the corresponding confidence interval would be very low. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the calibration correction of Riewe and modify it to not include the measured value if the confidence interval was very low as it would make the system more accurate.
Regarding claim 21, Riewe teaches a sensor calibration program product stored in a non-transitory tangible storage medium and causing at least one processor ([0038] “the AINS 10 in the illustrated embodiment includes a processor such as an inertial navigational and sensor compensation unit 12”) to function as: 
a measured value acquisition section that acquires a measured value of an attitude of a vehicle based on an output of an attitude sensor ([0041] discusses acquiring angular velocity data provided by gyroscopes where the angular velocity data is interpreted to be a measured value of an attitude of a vehicle and the gyroscope is interpreted to be an attitude sensor);
a vehicle speed acquisition section that acquires vehicle speed information indicating a traveling speed of the vehicle ([0042] discusses acquiring speed data as auxiliary input data to a Kalman filter);
a map information acquisition section that acquires map information of a road on which the vehicle travels ([0042] discusses acquiring map information as auxiliary input data to a Kalman filter); and 
a calibration value setting section that sets a calibration value applied to the measured value to cause a calculated position of the vehicle calculated based on the vehicle speed information ([0038] “The Kalman filter 16 provides the inertial navigation and sensor compensation unit 12 with state corrections based on state and dynamics of the vehicle, as well as the auxiliary input data 20” where the state correction is interpreted to be a calibration value and Fig. 1 shows the state correction being applied to the measured values by the accelerometers and gyroscopes with .
The first embodiment of Riewe does not explicitly teach the measured value to come close to a reference position indicated in the map information. However a second embodiment of Riewe teaches the measured value to come close to a reference position indicated in the map information ([0053]-[0055] discuss an application of the invention where the position of the vehicle is constrained to a reference path based on the map information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the first embodiment of Riewe and modify it with the second embodiment of Riewe as Riewe teaches that this improves the estimation of the position of the vehicle [0055]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe in view of Brannstrom (US 20160377437) in view of Bauer (“Using High-Definition maps for precise urban vehicle localization” 2016).
Regarding claim 2, Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to: acquire the measured values indicating a pitch, a roll, and a yaw of the vehicle based on the output of the attitude sensor; and acquire three-dimensional map information including information on latitude, longitude, and altitude.
Brannstrom teaches wherein the control circuit is further configured to: acquire the measured values indicating a pitch, a roll, and a yaw of the vehicle based on the output of the attitude sensor ([0077] “The inertial measurement unit (IMU) works by detecting the current rate of acceleration using one or more accelerometers, and detects changes in rotational attributes like pitch, roll and yaw using one or more gyroscopes”).
Brannstrom teaches acquiring high definition map information [0012] but does not explicitly teach acquire three-dimensional map information including information on latitude, longitude, and altitude. However, Bauer teaches that high definition maps in the use of autonomous vehicle driving are generally accepted to be 3d maps giving altitude of surfaces and map matched to GNSS positions (Section II Fundamentals, B. High-Definition Maps). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the calibration system of Riewe and modify it with the inertial measurement unit and high definition map of Brannstrom as the use of an inertial measurement sensor as the attitude sensor would provide the angular velocity of three different axes (pitch yaw and roll) and the use of 3D map information would provide more information as inputs to the calibration calculation making the overall system more accurate.

Regarding claim 3, Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to: acquire the measured value indicating a yaw of the vehicle based on the output of the attitude sensor, and acquire two-dimensional map information including information on latitude and longitude.
wherein the control circuit is further configured to: acquire the measured value indicating a yaw of the vehicle based on the output of the attitude sensor ([0077] “The inertial measurement unit (IMU) works by detecting the current rate of acceleration using one or more accelerometers, and detects changes in rotational attributes like pitch, roll and yaw using one or more gyroscopes”).
Brannstrom teaches acquiring high definition map information [0012] but does not explicitly teach acquire two-dimensional map information including information on latitude and longitude. However, Bauer teaches that high definition maps in the use of autonomous vehicle driving are generally accepted to be 3d maps giving altitude of surfaces and map matched to GNSS positions (Section II Fundamentals, B. High-Definition Maps). 3D map information would include 2D map information.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the calibration system of Riewe and modify it with the inertial measurement unit and high definition map of Brannstrom as the use of an inertial measurement sensor as the attitude sensor would provide the angular velocity of three different axes (pitch yaw and roll) and the use of 3D map information would provide more information as inputs to the calibration calculation making the overall system more accurate.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe in view of Tan (US 20160061627).
Regarding claim 14, Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to set the calibration value with exclusion of the measured value measured by the attitude sensor while the vehicle is accelerating and decelerating.
Tan teaches wherein the control circuit is further configured to set the calibration value with exclusion of the measured value measured by the attitude sensor while the vehicle is accelerating and decelerating ([0055] discusses performing a calibration of a yaw rate sensor only when the vehicle is moving at a constant or relatively constant speed).
Riewe teaches correcting the output of an attitude sensor based on map data and vehicle speed. Tan teaches to perform a calibration of a yaw sensor when the vehicle is moving at a constant or relatively constant speed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the correction of an attitude sensor of Riewe and modify it to not include data measured when the car is accelerating or decelerating as Tan teaches performing the calibration when the vehicle is moving at a constant speed (or when the vehicle is not accelerating or decelerating) making the system more accurate.

Regarding claim 15, Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to set the calibration value by using the measured value in a period in which a change range of the traveling speed indicated by the vehicle speed information falls within a threshold.
wherein the control circuit is further configured to set the calibration value by using the measured value in a period in which a change range of the traveling speed indicated by the vehicle speed information falls within a threshold ([0055] discusses performing a calibration of a yaw rate sensor only when the vehicle is moving at a constant or relatively constant speed where staying relatively within a constant speed is being interpreted as a change range falling within a threshold).
Riewe teaches correcting the output of an attitude sensor based on map data and vehicle speed. Tan teaches to perform a calibration of a yaw sensor when the vehicle is moving at a constant or relatively constant speed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the correction of an attitude sensor of Riewe and modify it to not include data measured when the car is accelerating or decelerating as Tan teaches performing the calibration when the vehicle is moving at a constant speed (or when the vehicle is not accelerating or decelerating) making the system more accurate.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riewe in view of Tan and further in view of Novatel ("IMU Errors and their Effects" 2014).
Regarding claim 16, Riewe teaches wherein the control circuit is further configured to: acquire acceleration information indicating an acceleration of the vehicle ([0041] discusses acquiring acceleration data provided by accelerometers); but does not explicitly teach exclude, from an object used for setting the calibration value, the measured value in a period in which an absolute value of the acceleration indicated by the acceleration information exceeds a threshold.

Riewe teaches correcting the output of an attitude sensor based on map data and vehicle speed. Novatel teaches that attitude sensors (IMUs) encounter error when subjected to accelerations not within the input range. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the correction of an attitude sensor of Riewe and modify it to exclude, from an object used for setting the calibration value, the measured value in a period in which an absolute value of the acceleration indicated by the acceleration information exceeds a threshold as Novatel teaches that IMUs are susceptible to error when undergoing acceleration not within the input range (Page 4 “Input Range”) and not including the data during the acceleration outside the input range would make the system more accurate.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riewe in view of Novatel.
Regarding claim 17, Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to set the calibration value with exclusion of the measured value measured by the attitude sensor in a period in which the vehicle passes through an unevenness of a road surface.

Riewe teaches correcting the output of an attitude sensor based on map data and vehicle speed. Novatel teaches that attitude sensors (IMUs) encounter error when subjected to vibrations. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the correction of an attitude sensor of Riewe and modify it to set the calibration value with exclusion of the measured value measured by the attitude sensor in a period in which the vehicle passes through an unevenness of a road surface as Novatel teaches that IMUs are susceptible to error when undergoing vibration (Page 4 “Input Range”) and not including the data during vibrations would make the system more accurate.

Regarding claim 19, Riewe does not explicitly teach wherein the control circuit is further configured to set the calibration value with exclusion of the measured value in a period in which a differential value of the calculated position over time exceeds a threshold.
However, Riewe teaches the use of a confidence interval based on determined horizontal position error [0052]. If the horizontal position error was very high (exceeded a certain threshold) then the corresponding confidence interval would be very low. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the calibration correction of Riewe and modify it to not .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Riewe in view of Novatel and further in view of Tan.
Regarding claim 18, modified Riewe teaches determining a value to correct the output of an attitude sensor as described above, but does not explicitly teach wherein the control circuit is further configured to set the calibration value with exclusion of the measured value in a period in which a time derivative value of the calculated position exceeds a threshold.
However, Tan teaches the use of a specific calibration time period in use of calibrating longitudinal acceleration sensors [0045]. Riewe teaches correcting the output of an attitude sensor based on map data and vehicle speed. Tan teaches constraining a calibration to a specific time period. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the correction of an attitude sensor of Riewe and modify it to set the calibration value with exclusion of the measured value in a period in which a time derivative value of the calculated position exceeds a threshold as this would constrain the measured values to a specific sampling cycle providing a smaller sample of data to be compared to the map information which would make the system more efficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666